Citation Nr: 0406515	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for periodontal disease, 
including loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from April 1953 to 
April 1957, and from June 1965 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Denver, 
Colorado, Regional Office (RO) denying service connection for 
gingivitis and loss of teeth.  The rating decision was 
subsequently confirmed by the Atlanta, Georgia, RO.  Atlanta 
currently has jurisdiction of the folder.

Appellant testified in a hearing before the Atlanta RO in 
August 1999.  Appellant also requested a hearing before the 
Board, but subsequently withdrew that request in writing.

The matter was previously reviewed by the Board, which 
remanded the case back to the Atlanta RO in April 2001 to 
determine if recent changes in the regulatory criteria would 
result in a more favorable outcome for the appellant.  RO 
readjudicated the claim under old and new criteria and 
confirmed the previous denial.  The claim accordingly returns 
to the Board for appellate review.

With regard to another matter, it is unclear whether 
appellant may be seeking entitlement to VA dental outpatient 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment. 
Hays v. Brown, 5 Vet. App. 302 (1993).  Appellant's claim has 
been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment has not been adjudicated.  If 
appellant's intention is to pursue a claim for outpatient 
dental treatment, he should contact and so inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since MAS, not RO, processes claims for 
eligibility for VA outpatient dental treatment.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Service dental records show that appellant was diagnosed 
with necrotizing ulcerative gingivitis, a periodontal 
disease, during service.

2.  Service dental records do not show that the loss of 
appellant's teeth was due to bone loss of the mandible or 
maxilla, dental trauma, or any cause other than periodontal 
disease.

3.  Periodontal disease is not a disability within the 
meaning of applicable VA law providing compensation benefits.


CONCLUSIONS OF LAW

1.  A claim for service connection of periodontal disease for 
compensation purposes lacks legal merit.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R.§ 4.149 (effective prior 
to June 8, 1999); 38 C.F.R. § 3.381(a) (1998 and 2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for service connection for loss of teeth, 
for compensation purposes, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2000); 38 C.F.R. §§ 3.381, 4.150, 
Diagnostic Code 9913 (1998 and 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The Board has already determined, in its remand to RO in 
April 2001, that the VCAA applies in the instant case.

The VCAA places a heightened requirement on VA to notify a 
claimant in regard to the provisions of the VCAA, the 
evidence required to develop the claim, and which evidence, 
if any, VA will obtain, and which evidence, if any, the 
claimant must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the instant case, the Board remanded the case back to RO 
to enable to perform VCAA notice procedures.  In compliance 
with the remand, RO called appellant by telephone several 
days prior to readjudication of the claim, and appellant 
advised RO that he had no further sources of evidence.  RO 
sent appellant a VCAA letter the same day, and issued a 
Supplemental Statement of the Case (SSOC) continuing the 
denial thereafter.  The Board accordingly considers that the 
notification requirements of the VCAA to have been met to the 
extent possible.  The Board also notes that appellant has 
stated several times that he has no further evidence to 
submit and desires expedited appellate review based upon the 
existing file; for instance, appellant withdrew his request 
for BVA hearing in August 2000, specifically requesting 
adjudication on the existing record, and appellant's service 
representative submitted a letter in February 2001 requesting 
adjudication based on the record.  In May 2003, RO contacted 
appellant by telephone and confirmed that appellant has no 
new evidence to submit in regard to his claim for service 
connection.  The Board accordingly deems the VCAA duty to 
notify has been satisfied in the development of the claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO has 
obtained appellant's service dental records and private 
dental records; RO requested records from a VA dental clinic 
where appellant asserts he received treatment, but that VA 
dental clinic responded in writing that it has no treatment 
records to provide.   VA medical examination is not required 
for adjudication of the claim, because the fact of 
appellant's gingivitis is not under dispute.  In cases where 
the law, and not the evidence, is dispositive, the VCAA is in 
any case not for application.  Mason v. Principi, 16 Vet. 
!00. 129 (2002).  The Board accordingly finds that VA's duty 
to assist has been fulfilled in development of this claim.

Parenthetically, the Board notes that RO's 1998 request to 
Denver VA Medical Center (VAMC) for appellant's dental 
records erroneously articulated a request for records dating 
only from August 1996 forward.  The request should have been 
for records dating from March 1977 forward, since that is the 
date in which appellant claims to have received dental 
treatment at Denver VAMC.  The Board declines to remand the 
case back to RO to request these records, since the Denver 
VAMC treatment records would have no bearing on the outcome 
of this particular claim; remands that would only result in 
additional burdens on VA, with no benefit to the claimant, 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).    

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's first tour of active duty was from April 1953 to 
April 1957.  Appellant's induction physical does not record 
any missing teeth; the separation physical is not on file.  
Service dental records during appellant's first enlistment 
include notation that tooth #17 was extracted in January 1956 
for undocumented reasons, and tooth # 18 was extracted in 
February 1956, apparently for caries.  

Appellant's second tour of active duty was from January 1965 
to February 1977.  Service dental records are on file for 
this period, but service medical records are not available.  
A dental examination in June 1966 notes that teeth # 18, 19, 
30, and 31 were missing (as noted above, tooth # 18 had been 
extracted during appellant's previous enlistment; the other 
three teeth are not explained).  Service dental records show 
that appellant was treated for gingivitis beginning in 
October 1965, and that planning for prosthodontics (dentures) 
began immediately thereafter.  Service dental records show 
the following extractions during appellant's second 
enlistment: tooth # 16 was extracted in June 1966 due to 
malposition, and tooth # 9 was extracted in January 1967 for 
reasons not documented.  References to necrotizing ulcerative 
gingivitis (NUG) begin in August 1967.  Finally, service 
medical records show that 11 teeth (# 1, 4, 5, 6, 7, 8, 10, 
11, 12, 13, and 14) were extracted together in March 1976 in 
a prosthodontic expediency extraction.

Appellant filed a claim for service connection for "loss of 
teeth, gingivitis, 1965 and 1973" in January 1998.  
Appellant's claim form also asserts that all of appellant's 
upper teeth were extracted at the Denver VA Medical Center in 
1977 subsequent to appellant's discharge from service.  

Appellant submitted a statement on his own behalf in March 
1998, in which appellant asserts that he first contracted 
gingivitis between October 1965 and April 1966 due to unclean 
dishes in the service dining facility at Pleiku Air Force 
Base, Vietnam; appellant states that he was treated with 
hydrogen peroxide and mouthwash.  Appellant's statement also 
asserts that the gingivitis recurred in 1972 and 1976 while 
appellant was stationed at Columbus Air Force Base, at which 
time appellant was again treated with hydrogen peroxide and 
mouthwash.  Finally, appellant's statement reiterates that he 
was treated at the Denver VAMC beginning in April 1977, 
immediately after his discharge from service.

In February 1998, RO submitted a request for dental records 
to the Denver VAMC; as noted above, RO requested records from 
August 1996 forward.  Denver VAMC responded that appellant 
had requested dentures in August 1996 but had not received 
treatment.

Denver RO issued a rating decision in August 1998 denying 
service connection under the "well grounded claim" theory 
then in effect for adjudicating claims.   In November 1998 
appellant submitted a Notice of Disagreement (NOD).

The file was transferred from the Denver RO to the Atlanta RO 
in December 1998.

Appellant testified at a hearing before the Atlanta RO in 
August 1999.  Appellant testified that his dental problems 
began in approximately June 1965, at which time he was 
stationed in the Philippines but performed temporary duty 
(TDY) at Pleiku, Vietnam.  Appellant testified that he 
contracted gingivitis at Pleiku because the lack of hot water 
caused dishes to be improperly washed at the unit dining 
facility.   Appellant stated that there was no dentist at 
Pleiku, and that his problem was treated with mouthwash and 
hydrogen peroxide.  Appellant testified that the problem 
recurred in 1973 at Columbus Air Force Base (AFB), 
Mississippi, at which time a dentist informed appellant that 
he would eventually lose all his teeth due to receding gums.  
Some teeth were extracted at Columbus AFB.  Appellant 
testified that he was discharged in March 1977 and went to 
Denver VAMC for dental treatment at some time between March 
1977 and June 1977, where some upper teeth were removed and a 
full upper plate was made.  The hearing officer noted that RO 
had not obtained the service medical record pertaining to 
appellant's second tour of active service, and stated that 
such records would be obtained and reviewed prior to 
adjudication of the claim.

RO requested the service medical records for the period June 
1965 to March 1977 immediately after the hearing in August 
1999.  RO was informed that service medical records are not 
available, but the service dental records for that period 
were provided to RO in December 1999 and were associated with 
the file.

As noted above, in April 2001, the Board remanded the case 
for further development under a change in the law.  In 
response to the Board's remand, RO contacted appellant by 
telephone and letter in March 2003 to verify that appellant 
has no further information or evidence to submit or develop.  
RO issued a new SSOC in March 2003 continuing the denial for 
service connection of periodontal disease, including loss of 
teeth.  Pursuant to the SSOC, neither the old nor the new 
regulation permit service connection of gingivitis or other 
periodontal disease for compensation purposes.  

In April 2000, RO received dental records from Dr. K.J.K, 
appellant's private dentist in Georgia.  The records show 
that Dr. K.J.K. treated appellant during the period March 
2000 to April 2002, including several extractions and 
preparation of dentures.  The records do not make any mention 
of the diagnosis or etiology of appellant's periodontal 
condition.

In May 2003, RO personnel spoke by telephone to appellant, 
who confirmed that he has no further information to submit 
and desires expedited adjudication of his appeal.

III.  Analysis - Service Connection for Compensation due to 
Periodontal Disease

Service dental records establish that appellant was diagnosed 
in service with necrotizing ulcerative gingivitis (NUG).  The 
service dental record thus substantiates appellant's 
assertion that he had an episode of NUG in service.

NUG is also known as "Vincent disease" or "Vincent 
infection" (Stedman's Medical Dictionary, 27th Edition, 
2000).  Under the regulations in effect in 1998 when 
appellant submitted his claim, "Vincent's disease" was not 
considered a disabling condition for compensation purposes: 
"Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter."  38 C.F.R. § 4.149 (1998) (emphasis 
added).

The C.F.R. was revised in June 1999.  The new version 
eliminated the distinction between Vincent's disease and 
other forms of periodontal disease, but continued the 
disqualification from service connection for compensation 
purposes: "Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter."  38 C.F.R. § 3.381 
(2003) (emphasis added).  

The Board accordingly finds as a matter of law that neither 
the 1998 version of the C.F.R. nor the current version of the 
C.F.R. provides for service connection for periodontal 
disease, to include gingivitis, for compensation purposes.  
As noted in the introduction, entitlement to outpatient 
dental treatment is a separate issue, not yet adjudicated, 
that is appropriately addressed by the Medical Administrative 
Service (MAS) if appellant desires to pursue such a claim.

IV.  Analysis - Service Connection for Compensation due to 
Loss of Teeth

Under both the 1998 version of the C.F.R. and the current 
version of the C.F.R., missing teeth are compensable for 
rating purposes under Diagnostic Code 9913 ("loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity").  However, the Note immediately 
following states, "these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling."  38 
C.F.R. § 4.150, Diagnostic Code 9913 (1998 and 2003).   

There is no evidence of record, nor has appellant asserted, 
that appellant's loss of teeth is the result of osteomyelitis 
or any disease other than periodontal disease.  There is no 
evidence of bone loss of the maxilla or mandible, either 
trauma-induced or otherwise.  The Board accordingly finds 
that appellant is not entitled to service connection for loss 
of teeth.


ORDER

Service connection for periodontal disease, including loss of 
teeth is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



